                        Case 5:18-cr-00118-gwc Document 40 Filed 10/09/18 Page 1 of 3
AO l99A (Rev. I l/08) Order Setting Conditions ofRelease                                                            Pagelof 3   Pages




                                       UtrursD STATES DISTRICT Counr                                       U,S, DISTRICTCOI,RT
                                                                  for the                                 DISTRICT OF VERI'ONT
                                                                                                                     FITJD
                                                           District of Vermont
                                                                                                          BY

                   United States of America                         )
                              v.                                    )
                                                                    )       Case   No.   5:18-cr-118-2
                            Julie Hurst                             )
                             Defendant                              )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

            (l)   The defendant must not violate any federal, state or local law while on release.

            (2)   The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
                  42 U.S.C. $ 14135a.

            (3)   The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before any
                  change in address or telephone number.

            (4)   The defendant must appear in court as required and must surrender to serve any sentence imposed

                  The defendant must appear at (if blanh to be notified)



                                                                                                Date andTime




                                         Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released on condition that:

( r' )       (5) The defendant promises to appear in court as required and surrender to serye any sentence imposed.

(       )    (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of
                                                                                                       dollars ($
                  in the event of a failure to appear as required or surrender to serve any sentence imposed.




                    DISTRIBUTION:      COURT DEFENDANT PRETRIAL SERVICES                 U.S.   AT"TORNEY      U.S. MARSHAL
                                  Case 5:18-cr-00118-gwc Document 40 Filed 10/09/18 Page 2 of 3
    AO l99B (Rev.03/09) Additional Conditions ofRelease                                Page2of3Pages
                                                               ADDITIONAL CONDITIONS OF RELEASE
        Uponfindingthatreleasebyoneoftheabovemethodswillnotbyitselfreasonablyassursthedefendant'sappearance                           andthesafetyofotherpersonsorthecommunity,
IT IS FURTHER ORDERED thar the defendant's release is subject to the conditions marked below:
(     ) (A         The defendant is placed inthe custody of:
                   Person or organization
                   Address (only if abwe is an organization)
              City and state                                                                                Tel. No. (only if above is an organization)
who agrees (a) to supervise the defendant in accordance with all of the oonditions of release, (b) to use every effort to assure the defendant's appearance at all soheduled court
proc€edings, and (c) to notiS the court immediately ifthe defendant violates any oondition ofrelease or disappears.

                                                                                      Signed:
                                                                                                               Custodian or ProrY                                      Date
( / ) (8) The defendantmust:
      ( I ) @) report to the pretrial services offioer as directed,
               telephone number                                   , no laterthan
      ()(b)executeabondoranagreernenttoforfeituponfailingtoappe@eyordesignatedproperty:
         (     )   (c)   post with the court ttre following proofofownership   ofthe designated property, or the following amount or percsntage ofthe above-described sum

         (     (d) executeabailbondwithsolventsuretiesintheamountof$ _.
               )
         (     (e) maintain or actively seek employment.
               )
         (     (0 maintain or cornmenca an eduoation program.
               )
         (     (g) surrender any passport to: U.S. District Court Clerk's Offrce
               )
         (     O) obtain no passport.
               )
         (/)(DabidebythefollowingrestrictionsonpersonaIassociation,placeofabode,ortavel:
                ' approved in advance bv Pretrial Services. Maintain residence as approved bv Pretrial Services.
         ( / ) 0) avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the investigation or
                   prosecution, including but not limited to: Goverment identified witnesses and codefendants. The defendant mav have contact with Richard Trudeau:
                          however. thev mav not discuss the case unless in the oresence ofcounsel.
         (   / ) (k)     undergo medical or psychiafic treafinent: mental health treatnent ifPretrial Services considers it advisable.


         (     )   0)    retumto custodyeach (week) day at                            o'clock after being released each (week) day at                         o'clock for ernployment,
                         schooling, or the following purpose(s):

         (     )   (m)   maintain residence at a halfuay house or community corrections center, as the pretrial services office or supervising officer considers necessary.
         ( r' ) (n)      refrain from possessing a fireanq destructive device, or other dangerous weapons.
         (/ )(o)         refrainfrom    ({)ny       (     )excessiveuseofalcohol.
         ( / ) (p)       refrain from use or unlawful possession ofa narcotic drug or other controlled substances defined in 2l U.S.C. $ 802, unless prescribed by a licensed medical
                         practitioner.
         (   / ) (q)     submit to any testing required by the pretriat services oftice or the supervising officer to determine whether the defendant is using a prohibited substanoe. Any
                         testing may be used with random frequency and include urine testing, the wearing ofa sweat patch, a remote alcohol testing systerl and/or any form of
                         prohibited substance screening or testing. The defendant must refrain from obsfiucting or attempting to obstruct or tamper, in any fashion, with the efficiency
                         and accuracy of any prohibited substance testing or monitoring which is (are) required as a condition ofrelease.
         (/ ) G)         participate in a program ofinpatient or outpatient substance abuse therapy and oounseling ifthe prefial services office or supervising officer considers it
                         advisable.
         ( ) (s)         participate in one ofthe following location monitoring program components and abide by its requirements as the pretrial services officer or supervising
                         officer instructs.
                         ( )       (i) Curfew. You are restricted to your residence every day     (      ) from_                to               or (        ) as directed by the pretrial
                                       services office or supervising officer; or
                         ( )      (iD Home Detention. You are restricted to your residence at all times except for employment; eduoalion; religious services; medical, substance abuse,
                                       or mental health teatnent: attomey visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretial services
                                       ofiice or supervising offioer; or
                         ( )                                                                                                     -,
                                 (iiD Home Incarceration. You are resticted to 24-hour-a-day lock-down exoept for medical necessities and court appearances or other activities
                                     specifically approved by the court.
         (     )   (t)   submit to the location monitoring indicated below and abide by all ofthe program requirements and instructions provided by the pretrial services officer or
                         supervising offrcer related to the proper operation ofthe technologa.
                         , .    The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising offroer
                               determines.

                                  (i) Location monitoring technology as directed by the pretrial servicss office or supervising officer;
                                 (ii) Radio Frequency (RF) monitoring;
                                (iii) Passive Global Positioning Satellite (GPS) monitoring;
                                 (iv) Active Global Positioning Satellite (GPS) monitoring (including "hybrid" (Aotive/Passive) GPS);
                                  (v) Voice Recognition monitoring.
         (   / ) (u)     report as soon as possible to the pretrial services office or supervising officer any contact with any law enforcement personnel, including, but not limited to,
                         any arrest, questioning, or traffic stop.
         (   / ) (v)     maintain contact with attomey.
         (   r') (w)     once a treatnent bed is available, the defendant shall report directly to the approved residential treatment program upon release. The defendant shall abide by
                         progmm rules and regulations, execute all release forms, successfully complete the program, and follow all aftercare instructions and recommendations.
         ( )(i)
                      Case 5:18-cr-00118-gwc Document 40 Filed 10/09/18 Page 3 of 3
AO l99C (Rev. 09/08) Advice ofPenalties                                                                           Page                  Pages


                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your alTest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., rn addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fing, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witress, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
sigrrificantly more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         )
         (I    an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
               not more than $250,000 or imprisoned for not more than l0 years, or both;
         Q) an offense punishable by imprisonment for a term of five yeanl or more, but less than fifteen years - you will be fined not
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                                     -
         (4) a misdemeanor you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.
                                 -
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions
of release, to appear as directed and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.




                                                                                                 City and State



                                               Directions to the United States Marshal

()      The defendant is ORDERED released after processing.
()      The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
        has posted bond andlor complied with all other conditions for release. If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.



Date:             10./9t)0.1?,



                                                                              .Tohn   M- Conrov- II-S. Mapistrate Judse
                                                                                           Printed name and title




                    DISTRIBUTION:         COURT DEFENDANT         PRETRIAL   SERVICE      U.S.   ATIORNEY         U.S. MARSHAL
